          Case 1:21-cv-02519-AJN Document 23 Filed 08/17/21 Page 1 of 1



                                                                                             8/17/21
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  De Lage Landen Financial Services, Inc.,

                         Plaintiff,
                                                                                21-cv-2519 (AJN)
                  –v–
                                                                                     ORDER
  Bookit Operating LLC,

                         Defendant.



ALISON J. NATHAN, District Judge:

       The initial pretrial conference in this case scheduled for August 20, 2021 is adjourned to

September 3, 2021 at 3:45 P.M. The parties are instructed to file their joint letter and proposed

case management seven days in advance of the initial pretrial conference in accordance with the

instructions set out in Dkt. Nos. 6, 18.


       SO ORDERED.

 Dated: August 17, 2021
        New York, New York                       ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge




                                                 1
